Title: Robert M. Patterson to Thomas Jefferson, 7 January 1814
From: Patterson, Robert Maskell
To: Jefferson, Thomas


          Sir, At the Hall of the Society,— january 7th., 1814.
          I have the honor to inform you, that, at an election of the American Philosophical Society, held this day, you were unanimously reelected their President.
          It gives me great pleasure, Sir, to announce to you this renewed proof of the high estimation with which you continue to be regarded by the Society.
          Permit me, Sir, to take this opportunity of expressing to you my personal feelings of veneration and of gratitude.
          R. M. Patterson,Secretary A. P. S.
        